In an action for injury and damage to the plaintiffs’ building by reason of the alleged negligence and the wrongful trespass of the defendant, the plaintiffs failed to make proof that the defendant construction company was in charge of the work of demolition on the adjacent premises. Judgment in so far as it dismisses without prejudice the complaint as to defendant William Kennedy Construction Co., affirmed, with costs. Appeal from the order denying plaintiffs’ motion for a new trial after judgment had been entered, dismissed, without costs. Lazansky, P. J., Hagarty, Davis and Adel, JJ., concur; Taylor, J., dissents, with the following memorandum: In my opinion, the proofs established prima facie that the respondent, coneededly having the contract for demolition, was actually doing the work. The admission implicit in the remark of respondent’s trial counsel, “ at the time Kennedy began working there,” with the other relevant proofs submitted by plaintiffs, was sufficient to require the denial of the motion to dismiss the complaint, made at the close of plaintiffs’ proofs.